Opinion by
Mr. Justice Cohen,u
Ronald L. Yan Scyoc (Van Scyoc) is the manager of the Greene County Farm Bureau Cooperative Association. As such, be was charged by the Borough of Waynesburg with violations of its municipal ordinance (enacted annually in 1960, 1961, 1962 and 1963) imposing a mercantile tax for failure to file tbe annual mercantile tax return required by tbe ordinance. He was found guilty of the charge and apparently sentenced to pay a fine of $100.1
Van Scyoc then filed a petition for an appeal with the Court of Quarter Sessions of Greene County. Tbe appeal was allowed, and, following bearing, that court found Van Scyoc guilty despite bis contention that the cooperative association was exempt from the local tax because of its payment of corporate net income tax to the Commonwealth.
On further appeal to the Superior Court, the contention of Van Scyoc was again rejected and the judgment of the court of quarter sessions affirmed. 204 Pa. Superior Ct. 565, 205 A. 2d 683 (1964). We allowed an appeal to this Court.
We do not pass upon tbe merits of this case. Tbe decision of tbe Superior Court must be vacated, the judgment of tbe court of quarter sessions vacated and tbe case remanded to tbe latter court with instructions to dismiss Van Scyoc’s appeal. It is now the settled law of this Commonwealth that an action for violation of a municipal ordinance is civil in nature and that an appeal from a determination of guilt and a judgment imposing a penalty thereunder will lie only to tbe court of common pleas. Commonwealth v. Ashenfelder, 413 Pa. 517, 198 A. 2d 514 (1964). This is a question of *106jurisdiction and quarter sessions lias no jurisdiction in such a situation. Therefore, it had no jurisdiction to entertain the appeal of Van Scyoc in this case.
The order of the Superior Court and the judgment of the Court of Quarter Sessions of Greene County are vacated and the case is remanded to the Court of Quarter Sessions of Greene County with instructions to enter an order dismissing Van Scyoc’s appeal to that court for want of jurisdiction.

 We say “apparently” because the record reflects both that sentence was deferred and that the fine was imposed. This conflict, however, is of no moment in view of our disposition of the case.